Citation Nr: 1531618	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1982 to July 1982, and had active duty from September 1997 to February 1999, from September 1999 to October 2000, from July 2003 to March 2004, from November 2005 to August 2007, and from July 2010 to October 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, wherein the RO granted service connection for degenerative disc disease of the lumbar spine and assigned an initial rating of 10 percent, effective from October 18, 2011.  VA received a timely notice of disagreement in August 2012 wherein the Veteran disputed the initial rating of 10 percent assigned by the July 2012 rating decision.  An August 2012 rating decision readjudicated the Veteran's claim as the July 2012 rating decision gave the wrong reasons as to why a 10 percent rating was assigned.  It was noted that the Veteran's notice of disagreement was received by VA.  See August 2012 rating decision.  

The Board has characterized the issue on appeal as entitlement to a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Following the Veteran's August 2012 notice of disagreement, a Statement of the Case was issued in October 2012.  A statement from the Veteran, entitled notice of disagreement, appealing the 10 percent rating, was received by VA in April 2013.  The Board construes this statement as a substantive appeal as it was received within the 1-year period from the date of notification of the July 2012 rating decision.  See 38 C.F.R. § 20.302(b) (2014) (a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later).

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

An October 2014 rating decision granted entitlement to service connection for radiculopathy, left lower extremity.  The Veteran has not appealed the initial rating assignment or effective date assignment at this time.  The issue is not before the Board.  

The issue of entitlement to a TDIU was adjudicated by the RO in a January 2014 rating decision and an October 2014 Supplemental Statement of the Case (SSOC) listed the issue of entitlement to a TDIU as an issue on appeal.  The issue was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as the Veteran claimed unemployability due to his service-connected degenerative disc disease of the lumbar spine.  The issue of entitlement to a TDIU is properly before the Board and is listed on the title page of this decision.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2015 hearing, the Veteran testified that his service-connected degenerative disc disease of the lumbar spine had worsened since his last VA examination.  He also stated that he had a lumbar fusion after his last VA examination.  See VA operative report dated January 2015.  A new VA examination is required to determine the current nature and severity of the Veteran's service-connected degenerative disc disease of the lumbar spine.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, updated VA medical treatment records must be obtained and associated with the claims file.  In this respect, the Veteran testified that he underwent surgery at the Minneapolis VA Medical Center (VAMC) in January 2015.  The operative report, discharge summary, and pre-op note are associated with the claims file.  However, the Board finds that all VA treatment records from the Minneapolis VAMC must be obtained and associated with the claims file.  In addition, updated VA medical treatment records from the St. Cloud VAMC must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, with respect to entitlement to a TDIU, a VA examination and opinion must be obtained to determine the functional impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).  However, the Board finds that an opinion as to the functional impact of his disabilities on employment would be useful to the Board in adjudicating the issue. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new notice letter and application for entitlement to a TDIU and ask that he complete and return a release form to the AOJ for any relevant private treatment records and/or relevant prior employer records.  

2.  Request all VA medical treatment records from the Minneapolis VAMC and updated VA medical treatment records from the St. Cloud VAMC.  

3.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbar spine.  The claims file must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.

The examiner must discuss all symptoms and manifestations and range-of-motion findings related to the thoracolumbar spine.  The examiner must address functional impairment, if any, during flare-ups or when the spine is used repeatedly.  If possible, indicate the degree of motion lost during a period of flare-up or over-use.

The examiner must address whether the Veteran had any incapacitating episodes during the past 12-month period.

The examiner must also address any neurological symptoms due to the Veteran's service-connected degenerative disc disease of the lumbar spine (The Veteran is already service connected for left lower extremity radiculopathy).  

The examiner must address the functional effects of the Veteran's disability on his ability to secure and follow a substantially gainful occupation.

4.  Schedule the Veteran for a VA medical examination to determine the impact and effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The Veteran's claims file must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.

Following an examination of the Veteran and review of the claims file, the examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities, in combination, on his ability to work, consistent with his educational and occupational experience.

A rationale must be provided for any opinion offered.

5.  After completing the above action, readjudicate the increased rating issue, and the issue of entitlement to a TDIU, to include referral for consideration on an extra-schedular basis, as warranted for any portion of the period on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After an appropriate amount of time for response, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




